DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pegah Karimi on 1/27/2021.

The application has been amended as follows: 
In the claims: 
Amend Claim 1 as followed: 
A [[S]]subassembly for a dental care or surgical handpiece, comprising: 
a push button comprising a contact surface adapted to receive a manual pressure able to actuate the push button slidably in a sliding direction; 
a piece for retaining the push button; and 
a bayonet connection configured to maintain the push button and the retaining piece for retaining the push button assembled and wherein, 

the piece for retaining the push button comprises a plurality of limit stops configured to prevent the engagement portions from move along the axis in a direction opposite the sliding direction, and a plurality of laterally open passages which positioned between the limit stops, wherein the engagement portions are positioned in a greater distance from the axis with respect to the limit stops, and the plurality of limit stops and the plurality of engagement portions form the bayonet connection.
Amend Claim 2 as followed: 
The [[S]]subassembly according to claim 1, wherein the push button comprises a first portion where the contact surface is located, the push button comprising a second portion which is a lateral wall closed on one side by the first portion, the first portion and the lateral wall delimiting a cavity into which penetrates at least part of the retaining piece and in which are found the limit stops and the engagement portions.
Amend Claim 3 as followed: 
The [[S]]subassembly according to claim 1, wherein the piece for retaining the push button is also a piece for guiding the push button in the sliding direction.
Amend Claim 4 as followed: 
The [[S]]subassembly according to claim 1, further comprising at least one lug that a first piece between the push button and the piece for retaining the push button carries, a second piece between the push button and the piece for retaining the push button comprising at least one slide for guiding the lug in the sliding direction.
Amend Claim 5 as followed:

Amend Claim 6 as followed:
The [[S]]subassembly according to claim 4, wherein the piece for retaining the push button comprises the slide which has an end blocked by one of the limit stops, the lug being movable in translation in the slide between a first end and an opposite second end being located above the first end and situated at the blocked end of the slide, one of the passages forming part of the piece for retaining the push button and coming out into the slide, at a distance from the first end of the slide, while the lug forms part of the push button, forms one of the engagement portions and is able to follow the passage coming out into the slide.
Amend Claim 7 as followed:
The [[S]]subassembly according to claim 4, wherein the piece for retaining the push button comprises the slide which has an end blocked by one of the limit stops, the lug being movable in translation in the slide between a first end and an opposite second end being located above the first end and situated at the blocked end of the slide, one of the passages forming part of the piece for retaining the push button and coming out into the slide, at a distance from the first end and from the second end of the slide, while the lug forms part of the push button, forms one of the engagement portions and is able to follow the passage coming out into the slide.
Amend Claim 8 as followed:

Amend Claim 9 as followed:
The [[S]]subassembly according to claim 4, wherein the lug forms part of the piece for retaining the push button and forms one of the limit stops, the push button comprising the slide.
Amend Claim 10 as followed:
The [[S]]subassembly according to claim 1, wherein at least one of the passages forms part of the piece for retaining the push button and comprises an entry portion which forms a coupling slot for a tool for putting the piece for retaining the push button in place in a housing.
Amend Claim 11 as followed:
The [[S]]subassembly according to claim 1, further comprising a resilient member for returning the push button outwardly.
Amend Claim 12 as followed:
A [[H]]handpiece for dental or surgical use, comprising: a hole configured to receive the tail end of a removable tool; a device configured to lock the tail end of the removable tool in the hole; and a subassembly according to claim 1, the push button being a button for actuation of the bayonet connection 
Amend Claim 13 as followed:
The [[H]]handpiece according to claim 12, further comprising a rotary shaft  configured to be rotatably driven, the rotary shaft being hollow to receive the tail end of a removable tool and being provided with a locking device which is designed to immobilize the tail end of the tool in, and with respect to, the shaft.
Amend Claim 14 as followed:
The [[H]]handpiece according to claim 13, further comprising at least one lug that a first piece between the push button and the piece for retaining the push button carries, a second piece between the push button and the piece for retaining the push button comprising at least one slide for guiding the lug in the sliding direction, the subassembly being in the prolongation of the rotary shaft, being configured to be driven in a first direction of rotation, the second piece between the push button and the piece for retaining the push button comprising an entry/exit which gives access to the slide, which can be followed by the lug and which is disposed in such a way that the lug is only able to leave the slide by rotation of the push button in a second direction of rotation opposite the first direction of rotation, about the axis, with respect to the piece for retaining the push button.
Amend Claim 15 as followed:
A [[M]]method of assembly of a subassembly according to claim 1, comprising the steps which are: 
b) positioning the push button with respect to the piece for retaining the push button in such a way that each engagement portion is located at an entry of one of the passages, then;
 c) by executing a manoeuvre of the push button with respect to the piece for retaining the push button in such a way that this manoeuvre includes at least a component in the direction of sliding and a component of rotation about the said axis, making the engagement portions progress in the passages until each engagement portion is brought beyond one of the limit stops.
Amend Claim 17 as followed:

Allowable Subject Matter
Claims 1-15 and 17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: See final rejection office action mailed 11/17/2020 for reason for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772